George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20 th Ave., Suite 330
Portland OR 97214
Telephone: (503)236-0068
Fax No.: (503)236-0028


       Of Attorneys for Plaintiff, Gary M. Ford Jr.


                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


Gary M. Ford Jr.,                   )               Case No.:   3:18-cv-01755-SI
                                    )
              Plaintiff,            )
                                    )
      V.                            )               ORDER OF DISMISSAL
                                    )
                                    )
Nancy Berryhill,                    )
Acting Commissioner,                )
Social Security Administration,     )
                                    )
              Defendant.            )


       After considering the Plaintiff's motion for dismissal, it is hereby ORDERED that

dismissal is granted.                   f-,,_.,,,

       IT IS SO ORDERED this ~                 day of       Af 7            , 2018.




Page 1 - MOTION TO DISMISS COMPLAINT
